      Case 17-21538-GLT                        Doc 213
     Fill in this information to identify the case:
                                                               Filed 09/09/21 Entered 09/09/21 11:01:26                        Desc Main
                                                              Document Page 1 of 5
     Debtor 1              DWAYNE R. HAGERTY


     Debtor 2              SALLY E. HAGERTY
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          17-21538GLT




Form 4100N
Notice of Final Cure Payment                                                                                                         10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  PNC BANK NA                                                                      5

 Last 4 digits of any number you use to identify the debtor's account                         9   7   9   8

 Property Address:                             157 BLACKHAWK RD
                                               BEAVER FALLS PA 15010




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $     25,783.28

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $     25,783.28

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $        550.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $        550.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $          0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $          0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $     26,333.28


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $     $1,296.24
         The next postpetition payment is due on                 9 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                        page 1
   Case 17-21538-GLT                 Doc 213    Filed 09/09/21 Entered 09/09/21 11:01:26                               Desc Main
                                               Document Page 2 of 5



Debtor 1     DWAYNE R. HAGERTY                                                Case number   (if known)   17-21538GLT
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   09/09/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
   Case 17-21538-GLT             Doc 213    Filed 09/09/21 Entered 09/09/21 11:01:26                            Desc Main
                                           Document Page 3 of 5



Debtor 1     DWAYNE R. HAGERTY                                         Case number   (if known)   17-21538GLT
             Name




                                             Disbursement History

Date         Check #   Name                                  Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
05/24/2019   1120018   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,633.65
06/25/2019   1123436   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,790.06
07/29/2019   1126873   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,233.96
08/27/2019   1130357   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,525.89
09/24/2019   1133620   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,525.89
10/24/2019   1136996   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             973.62
01/28/2020   1147307   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           2,063.01
02/25/2020   1150832   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,025.39
03/23/2020   1154315   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,063.43
04/27/2020   1157761   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,063.44
05/26/2020   1161096   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           2,530.31
06/26/2020   1164258   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             931.49
07/29/2020   1167351   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             931.49
08/25/2020   1170429   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,573.55
12/21/2020   1182626   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             594.84
01/25/2021   1185617   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           3,578.84
02/22/2021   1188739   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,630.86
03/26/2021   1192048   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             113.56
                                                                                                                    25,783.28

Post Petition Claim (1305) (Part 2 (d))
05/24/2019   1120018   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             34.85
06/25/2019   1123436   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             38.18
07/29/2019   1126873   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             26.32
08/27/2019   1130357   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             32.55
09/24/2019   1133620   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             32.55
10/24/2019   1136996   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             20.77
01/28/2020   1147307   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             44.01
02/25/2020   1150832   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             21.87
03/23/2020   1154315   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             22.69
04/27/2020   1157761   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             22.68
05/26/2020   1161096   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             53.98
06/26/2020   1164258   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             19.87
07/29/2020   1167351   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             19.87
08/25/2020   1170429   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             33.57
01/25/2021   1185617   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             89.03
03/26/2021   1192048   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                             37.21
                                                                                                                      550.00

MORTGAGE REGULAR PAYMENT (Part 3)
11/29/2018             PNC BANK NA                           REALLOCATION OF CONTINUING DEBT                        22,021.96
12/21/2018   1103544   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,030.64
01/25/2019   1106785   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,620.92
02/25/2019   1110026   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           4,853.22
03/25/2019   1113311   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           2,872.20
04/26/2019   1116629   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,923.07
05/24/2019   1120018   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,293.57
06/25/2019   1123436   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,293.57
07/29/2019   1126873   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,293.57
08/27/2019   1130357   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,293.57
09/24/2019   1133620   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,293.57
10/24/2019   1136996   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,293.57
11/25/2019   1140453   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,293.57
12/23/2019   1143846   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,293.57
01/28/2020   1147307   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,296.73
02/25/2020   1150832   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15
03/23/2020   1154315   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15
04/27/2020   1157761   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15
05/26/2020   1161096   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15
06/26/2020   1164258   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15
07/29/2020   1167351   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15
08/25/2020   1170429   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15
09/28/2020   1173531   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15

Form 4100N                                  Notice of Final Cure Payment                                               page 3
   Case 17-21538-GLT             Doc 213    Filed 09/09/21 Entered 09/09/21 11:01:26                            Desc Main
                                           Document Page 4 of 5



Debtor 1     DWAYNE R. HAGERTY                                         Case number   (if known)   17-21538GLT
             Name




                                             Disbursement History

Date         Check #   Name                                  Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
10/26/2020   1176618   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15
11/24/2020   1179687   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15
12/21/2020   1182626   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,295.15
01/25/2021   1185617   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,297.33
02/22/2021   1188739   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,296.24
03/26/2021   1192048   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,296.24
04/26/2021   1195283   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,296.24
05/25/2021   1198394   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,296.24
06/25/2021   1201581   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,296.24
07/26/2021   1204782   PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                           1,296.24
                                                                                                                    69,288.72




Form 4100N                                  Notice of Final Cure Payment                                               page 4
  Case 17-21538-GLT           Doc 213      Filed 09/09/21 Entered 09/09/21 11:01:26                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

DWAYNE R. HAGERTY
SALLY E. HAGERTY
157 BLACKHAWK ROAD
BEAVER FALLS, PA 15010

LAUREN M LAMB ESQ
STEIDL & STEINBERG
707 GRANT ST 28TH FLOOR
PITTSBURGH, PA 15219

PNC BANK NA
3232 NEWMARK DR
MIAMISBURG, OH 45342

KML LAW GROUP PC*
701 MARKET ST STE 5000
PHILADELPHIA, PA 19106




9/9/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
